The relator seeks by writ of mandamus an order to strike thenunc pro tunc entry from the files. That writ "cannot control judicial discretion" (Section 12285, General Code) and the writ "must not be issued in a case where there is a plain and adequate remedy in the ordinary course of the law" (Section 12287, General Code). The Court of Common Pleas exercised its judicial discretion in entering the nunc pro tunc order and the relator has a plain and adequate remedy by appeal. State, exrel. McCamey, v. Court of Common Pleas, 137 Ohio St. 566,31 N.E.2d 683.
The judgment of the Court of Appeals is affirmed.
Judgment affirmed.
WEYGANDT, C.J., ZIMMERMAN, BELL, WILLIAMS, TURNER, MATTHIAS and HART, JJ., concur. *Page 464